Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group III, claims 10-15, in the reply filed on Apr. 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-17 remain pending in the current application, claims 1-9, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 10-15 have been considered on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of the Claims 
	Claims 1-17 are currently pending.
	Claims 1-9, 16 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
	Claims 10-15 have been considered on the merits.

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical errors in claims.  
Claim 12 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. poly(ethylene glycol) (PEG); acrylonitrile-butadiene-styrene (ABS) resin).  
	Claim 12 is objected to in the recitation of “poly(3-hydroxybutyrate-co-valerate; PHBV), poly(3-hydroxypropionate; PHP), poly(3-hydroxyhexanoate; PHH)” and “poly(lactide-co-glycolide; PLGA)”, and in the interest of improving claim form, it is suggested that the recited phrases be amended to recite “poly(3-hydroxybutyrate-co-valerate) (PHBV), poly(3-hydroxypropionate) (PHP), poly(3-hydroxyhexanoate) (PHH)” and “poly(lactide-co-glycolide) (PLGA)”.  It is suggested that the semicolon be replaced with a parenthesis and a second parenthesis be added in front of the acronym.   
Appropriate corrections are appreciated. 


Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the term Matrigel® on pg. 5 para. 4 and 5, pg. 9 para. 2, pg. 15 para. 3, pg. 16 para. 2-4, pg. 17 para. 1-3, pg. 18 para. 1-3, and pg. 19 para. 3, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name, Matrigel®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe extracellular matrix material and, accordingly, the identification/description is indefinite.
Appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over DeRose et al. (Current Protocols in Pharmacology, 2013) (ref. of record) in view of Del Bufalo et al. (Biomaterials, 2016) and Liu et al. (Tissue Engineering, 2007).
With respect to step (a) of claim 10, DeRose teaches culturing cancer cells that have been obtained from a cancer patient (abstract, pg. 2 para. 3-5 and Basic Protocol #1).  Further with respect to step (a) of claim 10, DeRose teaches treating the primary tumors with collagenase (cellizing cancer tissue isolated for a cancer patient) and culturing the organoids in a medium in a well plate (culturing the cells with a cell culture substrate to obtain a cancer organoid) (pg. 4-5 Basic Protocol #1 Section B).  With respect to step (b) of claim 10, DeRose teaches subjecting the obtained organoid with trypsin and allowing the reaction to proceed (pg. 7 Basic Protocol #1 Section C).  With respect to step (c) of claim 10, DeRose teaches adding Matrigel® (a substrate) to the cells and the obtained cells and organoids are the cultured to form a 3-dimensional organoid (pg. 25 Basic Protocol #9).  With respect to step (e) of claim 10, DeRose teaches the obtained cells and organoids are resuspended in Matrigel® (encapsulated the organoid in a membrane) to facilitate their growth (pg. 16 Basic Protocol #6).  With respect to step (f) of claim 10, DeRose teaches the obtained cells and organoids in the Matrigel® are injected into a mouse (transplanting the cells into a subject animal) (pg. 16 Basic Protocol #6).
With respect to claim 11, DeRose teaches the cell culture substrate is Matrigel® (pg. 25 Basic Protocol #9).  With respect to claim 13, DeRose teaches the animal is an immunodeficient mouse (abstract and pg. 16 Basic Protocol #6).  With respect to claim 15, DeRose teaches patient-derived cancer organoid xenograft animal model (abstract and pg. 37-38 bridging para.).  
DeRose does not teach the method where the cancer cells are lung cancer cells as recited in claim 10 or where the animal model is a patient-derived lung cancer organoid xenograft animal model as recited in claim 15.  However, Del Bufalo teaches a similar method of generating a patient-derived cancer organoid xenograft animal model where the cancer cells are lung (abstract and pg. 85 Section 6.3).  Del Bufalo teaches developing a 3D PEG-fibrin hydrogel model of human lung adenocarcinoma (abstract) and teaches that cells culture in 3D scaffolds better recapitulates the in vivo architecture of tumors and the cells have similar gene expression and this allows for increase correspondence between ex vivo cell culture and in vivo tumor growth and improved relevance of ex vivo studies and drug testing (pg. 76 Col. 1 para. 1).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method and animal model of DeRose so that the cancer cells are lung for the benefit of being able to study and test another cancer type in an animal model as taught by Del Bufalo.  It would have been obvious to one of ordinary skill in the art to modify the method and animal model of DeRose to include additional cancer cell types such as lung for the benefits of such models to study cancers as taught by Del Bufalo.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method and animal model of DeRose to include additional cancer cell types such as lung, since Del Bufalo teaches a similar method and animal model of lung cancer.  
DeRose does not teach the method where the cells that are 3-dimensional cultured are used for transplantation and similarly, does not teach the method where the cell culture substrate is removed as recited in step (d) of claim 10.  However, DeRose does teach removal of the culture medium from the tumor organoids grown in culture (pg. 26 Basic Protocol #9).  In further support, Del Bufalo teaches a method of generating a xenograft animal model where lung cancer cells are first grown in 3-dimensional culture before being transplanted into immunodeficient mice (pg. 84-85 Sections 4 and 6).  In addition, Liu teaches a 3-D hydrogel vehicles for cancer cell delivery (abstract and pg. 1091-1092 bridging para.) and teaches the matrix provides a suitable microenvironment for the organ specific cancer development (pg. 1092 para. 3).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to modify the method of DeRose to include the steps of culturing the cancer cells prior to transplantation and removing the culture substrate for the benefits of generating enough cancer cells for transplantation into the subject animal and to ensure the appropriate scaffolding or matrix for transplanting the cancer cells as suggested by the teachings of Del Bufalo and Lui.  It would have been obvious to one of ordinary skill in the art to modify the method of DeRose to include the steps of culturing the cancer cells prior to transplantation and removing the culture substrate, since similar methods of generating xenograft models of cancer where known to culture the cancer cells prior to transplantation and to encapsulate or add a matrix material to the cells prior to transplantation as taught by Del Bufalo and Lui.  Additionally, one of ordinary skill in the art would readily understand the substrate material of the cell culture would need to be removed prior to this step.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of DeRose to include these steps for these same reasons.
DeRose does not teach the method where the membrane contains one of the materials listed in claim 12.  Similarly, DeRose does not teach the method further comprising the step of removing the organoid-encapsulating membrane after transplantation of the lung cancer organoid as recited in claim 14.  However, Liu teaches a similar method of generating a cancer organoid xenograft animal model where the cancer organoids are within an matrix or a 3-dimensional hydrogel vehicle (encapsulated) for cancer cell delivery (abstract and pg. 1091-1092 bridging para.).  Liu teaches the matrix aids in growing orthotopic tumors in mice (pg. 1092 Col. 2 para. 2) and teaches hydrogels that can used include Matrigel®, thiol-modified gelatin cross-linked with thiol-modified hyaluronan, CMHA-S (a carboxylated semi-synthetic glycosaminoglycan (GAG) derived from HA), Extracel (gelatin-DTPH and CMHA-S co-cross-linked with polyethylene glycol diacrylate (PEGDA)) (pg. 1092 para. 1-4).  Liu further teaches the matrix provides a suitable microenvironment for the organ specific cancer development (pg. 1092 para. 3).  Liu teaches the matrixes are readily biodegradable (pg. 1098 Col. 1 para. 2) and can provide an “on-demand” degradation profile for cell growth and proliferation (pg. 1098 Col. 1 last para.).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of DeRose to include other known biocompatible or biodegradable matrix materials such as those recited in claim 12, since known biocompatible and biodegradable matrix materials including hyaluronic acid and were known to be used in methods for generating cancer organoid xenograft animals and were known to aid in the generation of such models as taught by Liu.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of DeRose in such a way that the encapsulating or matrix material is another known biocompatible or biodegradable matrix materials for the purpose being able to transplant cancer organoids into an animal subject to generate a cancer organoid xenograft animal model.  Furthermore, it would have been obvious to one skilled in the art to have further modified DeRose such that the organoid-encapsulating membrane is removed after transplantation, since methods of generating cancer organoid xenograft animals were known to use degradable encapsulating matrixes as taught by Liu.  Additionally, one of ordinary skill in the art would have been motivated to include such material and steps for their known benefits of promoting engraftment of the cancer cells and proliferation of the cancer cells as taught by Liu.  Such a modification merely involves the substitution of one known type of encapsulating or matrix material for another for the transplantation of cancer organoids into a subject animal to generate a cancer organoid xenograft animal model.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632